Pee Cueiam.
This workmen’s compensation claim arises out of a heart attack allegedly induced by efforts arising out of and in the course of petitioner’s employment with both respondents. Petitioner worked for different portions of each day for each respondent. The Workmen’s Compensation Division dismissed the claim against I. T. & T. Federal Laboratories, and assessed the permanent disability resulting from the heart attack against respondent Rutherford Window Cleaning Co. alone. The County Court found both employers equally responsible, deciding that the heart attack was induced by the work strain at I. T. & T. Federal Laboratories and substantially aggravated by the employment effort engaged in at Rutherford Window Cleaning Co. The Appellate Division affirmed in an unreported opinion, with one judge dissenting.
 Our examination of the record satisfies us that the County Court decision is supported by substantial credible evidence. Accordingly, we agree with the majority opinion of the Appellate Division that the County Court judgment *441and its assessment of the award for permanent disability equally against both respondents should be affirmed.
For affirmance—Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Hall, Schettino and Mountain—7.
For reversal—Hone.